Citation Nr: 1522441	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  05-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted service connection for hypothyroidism and assigned a 10 percent rating effective March 24, 2003.  The RO also continued an assigned 10 percent rating for posttraumatic seizure disorder.

The Veteran appealed these assigned ratings to the Board, and they have since been adjudicated.  However, as noted in the Board's March 2014 decision, the issue of entitlement to a TDIU was raised on a derivative basis as part of her claim for a higher rating for posttraumatic seizure disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that claim for further development.

The Veteran had testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2009.  A copy of the hearing transcript is of record.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

1.  The Veteran did not return a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in conjunction with her claim.

2.  The Veteran's service-connected disabilities, alone, are not shown to result in a level of functional impairment sufficient to preclude her from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, in June 2014, the Veteran was provided with the relevant notice and information concerning her TDIU claim, along with a VA Form 21-8940 for completion.  Her claim was then adjudicated by the RO in a February 2015 rating decision.  She has not alleged any notice deficiency during the adjudication of her TDIU claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the impact of these disabilities on the Veteran's occupational functioning.  See Geib v. Shinseki, 733 F.3d 1350 (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."). VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  TDIU

Initially, the Board notes that, as part of her derivative TDIU claim, the Veteran was provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in June 2014.  This form allows the Veteran to provide information regarding her occupational and educational history.  However, she failed to return this form to VA.  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO. See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

In the February 2015 rating decision, the RO cited the failure to return this form as part of the reason for denying the Veteran's claim.  Because this form, or equivalent information, has not been received since the February 2015 rating decision, the Board must also deny the Veteran's claim in accordance with VA's policy outlined above.

Even if the claim is otherwise adjudicated on the merits, a TDIU is still not warranted.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran's TDIU claim arose out of increased rating claims filed in March 2003.  However, the record only reflects that the Veteran has been unemployed since January 5, 2007.  Service connection has been in effect during this period for posttraumatic seizure disorder (20 percent prior to May 30, 2007, and 40 percent thereafter), glaucoma (20 percent), right knee chondromalacia (10 percent), left knee chondromalacia (10 percent), and hypothyroidism (10 percent).  Her combined rating has been 60 percent prior to May 30, 2007, and 70 percent thereafter.  As a result, the schedular criteria for a TDIU have been met only from May 30, 2007.

When a Veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), she still may be entitled to a TDIU on an extra-schedular basis, provided she is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).

Remaining for resolution is the question of whether there is probative evidence of her unemployability on account of her service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

VA records dated January 2005 show that the Veteran worked as a nurse at a federal medical center.  In December 2006, she was terminated from a temporary appointment at a VA medical center effective January 5, 2007.  A December 2006 letter from the Veteran's doctor stated that she was extremely stressed and having episodes of panic attacks, seizures, and occasional depression.

A May 2007 VA examination noted that the Veteran had "little" seizures that occurred on a daily basis without much interference to her day-to-day schedule.  Passing out due to grand mal seizures occurred every 2 to 3 months.  An additional examination in June 2007 noted that the Veteran had small partial seizures characterized by brief episodes of dropping an object or spilling tea, and grand mal seizures in which she would lay on the floor, lose consciousness for a few minutes, become pale and unable to move, with post-ictal fatigue, weakness, and dizziness.

A September 2007 VA examination noted that the Veteran's knees were bothered by standing for long periods.

A September 2010 VA opinion stated that the Veteran was considered unemployable due to hypothyroidism, based on her previous history and current functionality.  However, a January 2012 addendum clarified that the Veteran was at least as likely as not able to secure gainful occupation given her thyroid condition.  The examiner stated that the Veteran's biopsy was without any significant pathology and essentially within normal limits.  Her laboratory test results were also within normal limits.

An October 2010 VA examination noted that the Veteran's seizures had no effects on routine daily activities or employment, other than working at high places (i.e., ladders), working with dangerous machinery, or driving.  A separate examination noted that the Veteran would have some difficulties with concentration and attention to a mild or moderate extent, but was not precluded from working.  This examiner noted that the Veteran reported that she opted to retire or not work as a nurse any longer.

An additional October 2010 VA examination noted that the Veteran's bilateral knee conditions did not preclude her from performing her usual occupation as a nurse or performing activities of daily living.

Following a November 2011 examination of the eyes, a VA examiner stated that the Veteran had enough peripheral vision for driving, and her glaucoma would not impact her travel to and from work.  It would not impact her functionality within an office or employable setting.  There was no impact on the ability to maintain a job or complete tasks.

An October 2013 VA opinion stated that there was no evidence of worsening seizure activity or an increase in frequency or severity.  There was also no new onset of "grand mal" seizure.  Rather, the Veteran had a history of narcolepsy which clearly explained the symptoms she reported in 2007.

A September 2014 VA examination noted that the Veteran reported dropping objects she was holding.  Otherwise, there were no other noted findings, signs, or symptoms attributable to seizure disorder.  It was noted that the Veteran could not drive a car to work due to seizures.

An additional September 2014 VA eye examination noted that decreases in visual acuity affected daily activities such as driving, reading, watching television, and computer work.  Notably, uncorrected visual acuity during the examination was 20/50 at distance and 20/100 near.  Both were corrected to 20/40 or better.

During a September 2014 knee examination, the Veteran reported that she cannot kneel down, and cannot stand or walk for long periods of time.  She stated that she can only lift 5 lbs. "not often," can only walk 1 block at a time, can only walk 2 blocks in 8 hours, can sit for 30 minutes or stand for 15 minutes.

A September 2014 thyroid examination noted that there were no signs, symptoms, or other findings attributable to a hypothyroid condition, and that the physical examination was within normal limits.  An October 2014 opinion stated hypothyroidism was well-controlled on Synthroid without any residuals or sequela.  Further, it was readily seen from the Veteran's history of seizure disorder and work history that this condition had not progressed and was well-controlled on medication.  It has not precluded her from working.

The overall weight of this evidence is against a finding that the Veteran's service-connected disabilities render her unable to obtain or maintain substantially gainful employment as a nurse.  The evidence shows that the functional impairment associated with her seizure disorder includes dropping objects and limitations on driving, working with dangerous machinery, and working at heights.  These limitations are largely irrelevant to the occupational duties of a nurse.  Functional impairment associated with her glaucoma includes effects on driving, reading, and computer work due to decreased visual acuity, though her visual acuity is correctible to 20/40 or better.  Her knee conditions result in limitations on standing and walking, but the October 2010 VA examiner nonetheless stated that she was able to perform her usual occupation as a nurse and perform activities of daily living.  With respect to her thyroid condition, the evidence essentially reflects no limitations at all associated with this disability.

Viewed collectively, the functional impact of the Veteran's service-connected disabilities does not preclude her from engaging in gainful employment consistent with her history as a nurse.  The Board also notes that, when the Veteran was terminated from her employment in December 2006, her physician noted that, in addition to seizures, she was also extremely stressed and experiencing panic attacks and depression.  Symptoms of stress, panic attacks and depression are not shown to be associated with any of her service-connected disabilities, and she is not otherwise service-connected for a psychiatric disorder or other condition which would contemplate such symptoms.  In other words, the evidence shows that the Veteran was terminated from her last job, in part, due to nonservice-connected conditions.

The Veteran's history, and the available medical evidence, do not show that her service-connected disabilities, alone, preclude her from engaging in substantially gainful employment, and therefore the assignment of a TDIU is not warranted.


ORDER

A TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


